Case 3:20-cv-01869-S-BK Document 28 Filed 10/06/20 Pagelof2 PagelD 148

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

DOYLE WAYNE BINGHAM §
#126074982 §
§

Vv. § CIVIL ACTION NO. 3:20-CV-1869-S-BK
§
ADAM KING, JOHNSON COUNTY §
SHERIFF, et al. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,
and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate.

IT IS THEREFORE ORDERED that the petition for writ of habeas corpus under 28 U.S.C.
§ 2241 is DISMISSED WITHOUT PREJUDICE for failure to exhaust state court remedies.

Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing
§ 2254 proceedings, and 28 U.S.C. § 2253(c), the court DENIES a certificate of appealability. See
Stringer v, Williams, 161 F.3d 259, 262 (5th Cir. 1998) (requiring state pretrial detainee
challenging criminal charges pending against him to obtain a certificate of appealability following
district court’s denial of petition under 28 U.S.C. § 2241). In light of the ruling in this case, the
court concludes that petitioner has failed to show (1) that reasonable jurists would find this court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would

find “it debatable whether the petition states a valid claim of the denial of a constitutional right”

 
Case 3:20-cv-01869-S-BK Document 28 Filed 10/06/20 Page 2of2 PagelD 149

and “debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529
U.S. 473, 484 (2000). |

If petitioner files a notice of appeal,

(X) petitioner may proceed in forma pauperis on appeal.

( ) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
forma pauperis.

SO ORDERED.

SIGNED October 6, 2020,

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

' Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final
order, the court may direct the parties to submit arguments on whether a certificate should
issue. If the court issues a certificate, the court must state the specific issue or issues that
satisfy the showing required by 28 U.S.C, § 2253(c)(2). If the court denies a certificate, the
parties may not appeal the denial but may seek a certificate from the court of appeals under
Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
an order entered under these rules. A timely notice of appeal must be filed even if the
district court issues a certificate of appealability.

 

 
